(‘646; Para 0019)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
Claims 1-2, 6-8, 21-31 have been examined. Claims 1, 21, 26, 31 have been amended. Claims 3-5, 9-20 have been previously canceled.  Claim 31 has been added. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US. 20100222646 hereinafter Rao) in view of Iliff (US. 20020068857A1) and further in view of Robert A. Drazen (WO-0219247-A2) and further in view of Reiner (US. 20080294507A1)

With respect to claim 1, Rao teaches a health information analysis system comprising: 
a processor (‘646; Para 0019); and 
a non-transitory, computer-readable storage medium in operable communication with the processor (‘646; Para 0019), wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: 
receive health information comprising at least one physical characteristic, a medical history, and at least one symptom associated with a patient (‘646; Para 0031-0032: identifying asymptomatic individuals at high risk of developing coronary artery disease; Para 0045; electrocardiography (ECG) is the procedure of first choice in patients presenting with chest pain, dizziness or syncope—symptoms that may be predictive of sudden death or myocardial infarction;  Para 0051: information about the patient comes a wide variety of different sources, including patient clinical history, waveform data such as ECG, imaging data, blood tests, etc.), 
determine, based on the health information, one or more possible diagnoses (‘646; Para 0016: Within each specific diagnostic test, the system will assist in automatically extracting information resulting in potential improvements to workflow as well as providing a powerful “second reader” in the evaluation of the results. Following evaluation, the system will also provide suggested therapies and follow-ups based on clinical guidelines):  
determine, based on the medical history, at least one diagnosis from the one or more possible diagnoses and at least one treatment (‘646; Para 0018: In the case of people with known or suspected coronary heart disease, the role of a computer-aided coronary heart disease screening system is slightly different. First, such a system could aid in the assessment and diagnosis of the disease by the physician. Next, the system could help a cardiologist assess the severity of the disease, and help identify potential therapies. Finally, the system could assist with assessing the progression or regression of the disease either over time or in response to therapy.) 
score the at least one diagnosis and the at least one treatment based on historical information (‘646; Para 0033: An assessment module 202-1 receives the test and populates a plurality of data fields within the test with information retrieved from the structured database 204 and calculates the risk for the patient (step 306). Depending on the risk assessment or score, the patient is categorized as being a low risk (step 308), intermediate risk (310) or high risk (step 312).): 
Rao does not, but Robert A. Drazen teaches
wherein the historical information comprises user generated feedback associated with a plurality of historical patients (‘247; Abstract: storing a plurality of different medical guidelines for different health conditions, and storing historical patient information data for a plurality of patients. Patient information is collected from users via a global network and evaluated to generate a patient-specific risk report based upon at least one of the different medical guidelines. Also, a physician's patient treatment plan is generated an includes patient-specific recommendations for reducing risk based upon the different medical guidelines, while historical patient information data and patient compliance with the physician's patient treatment plan is correlated to generate outcome-specific research data. The Examiner interpret that evaluated to generate a patient-specific risk report based upon at least one of the different medical guidelines, construed as user generated feedback). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate patient data mining for cardiology screening as taught by RAO (‘646, Abstract) with the technique of patient analysis and research for storing a pluraslity of historical patients of Robert A. Drazen and the motivation is to generate feedback associated with a plurality of historical patients.  

ILiff teaches 
generate a medical diagnosis based on the scoring, wherein the medical diagnosis identifies at least one of a disease, an ailment, an injury, a physical condition, and a mental condition (‘857; Para 0056: many words for the general concept of someone being sick. A patient may be said to have an abnormality, affliction, ailment, anomaly, cause, complaint, condition, disease, disorder, illness, indisposition, infirmity, malady, problem, or sickness;  Para 0184 Once it has a list of candidate diseases, the system's job is to process these diseases, typically by asking questions and accumulating diagnostic scores for each disease until some specified system goal is reached); Para 0194: after the system establishes a new symptom value, it updates the scores of all candidate diseases. Depending on the description of each disease, scoring can consist of simply adding the weight corresponding to the new current symptom value, or it can involve adding special synergy weights based on the values of other symptoms, or on the timing of symptoms. Scoring can also include establishing probabilities of diagnosis, which typically depend on the existence of several symptom values, sometimes in a defined time order. Finally, scoring includes evaluating the scores of diseases against various thresholds. Depending on the system goals, a disease may be placed into a special category based on its score)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate patient data mining for cardiology screening as taught by RAO (‘646, Abstract)/Robert A. Drazen with the technique of providing a method of diagnosing diseases that works by arranging diseases, symptoms, and questions into a set of related disease, symptom, and question structures of ILiff and the motivation is to generate a medical diagnosis based on the scoring 

Reiner teaches 
receive feedback associated with the medical diagnostic, wherein the feedback comprises :user input relating to a medical professional associated with the patient (‘507; Abstract: The QA score provides a combined subjective and objective feedback system that includes performance evaluations from other users, including radiologists, technologists and patients; Para 0021: feedback provided to the patient and specialists, such as the radiologist; participation in data collection and analysis, including outcomes analysis, reporting, and/or diagnostic accuracy; education and training, including imaging services and new technologies; peer review, including discretionary assessment of clinical performance as it relates to imaging services and patient diagnosis/treatment), and 
user input indicating a measure of at least one of accuracy and completeness of the medical assessment (‘507; Para 0021: clinical performance metrics may be calculated by the program based on predefined parameters, including completeness of data input, such as clinical history, laboratory data, physical exam findings; exam appropriateness, such as using defined appropriateness criteria; utilization patterns, including economic outcomes, clinical outcomes, and/or medico-legal outcomes; a patient safety profile, such as requested use of ionizing radiation, contrast, invasive procedures….participation in data collection and analysis, including outcomes analysis, reporting, and/or diagnostic accuracy; education and training, including imaging services and new technologies; peer review); 
update the historical information and the plurality of assessment rules based on the feedback (‘507; Para 0041: the present invention and the information systems allows the QA scorecard system 100 to update information that is stored on the information systems) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate patient data mining for cardiology screening as taught by RAO (‘646, Abstract)/Robert A. Drazen/ILiff with the technique of providing feedback system of Reiner and the motivation is analyze the health information using a plurality of assessment rules to generate a medical assessment.

Claims 21, 26 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the system of claim 1, Rao discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to generate an updated medical assessment responsive to updating the plurality of assessment rules based on the feedback (‘646; Paras 0021-0022). 

Claims 22 and 27 are rejected as the same reason with claim 2. 

With respect to claim 6, the combined art teaches the system of claim 1, Rao discloses wherein at least a portion of the plurality of assessment rules comprises rules from a third-party source (‘646; Para 0016). 
Claims 23 and 28 are rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the system of claim 1, Reiner discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: present at least a portion of the health information as a plurality of display elements on a graphical user interface, and highlight each of the plurality of display elements that were major factors in generating the medical assessment (‘507; Paras 0108).  

Claims 24 and 29 are rejected as the same reason with claim 8. 
	
With respect to claim 8, the combined art teaches the system of claim 1, Reiner discloses wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: present at least a portion of the health information as a plurality of display elements on a graphical user interface, and highlight each of the plurality of display elements associated with health information having a value over a predetermined threshold value (‘507; Paras 0096, 0112).  

Claims 25 and 30 are rejected as the same reason with claim 7. 

Allowable Subject Matter. 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited

Claim 31 is directed towards a health information monitoring system comprising: 
a processor; and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium stores one or more programming instructions that, when executed, cause the processor to: 
receive health information associated with a patient, wherein the health information comprises one or more of a physical characteristic, a medical history, at least one symptom, and at least one habit, wherein medical history comprises medical order history associated with the patient; 
determine, based on the health information, one or more possible diagnoses;  
determine, based on the medical history, at least one diagnosis from the one or more possible diagnoses and at least one treatment; 
score the at least one diagnosis and the at least one treatment based on historical information comprising user generated feedback associated with a plurality of historical patients; 
generate a medical diagnosis based on the score for the at least one diagnosis and the at least one treatment, wherein the medical diagnosis identifies at least one of a disease, an ailment, an injury, a physical condition, and a mental condition; 
compare one or more previous medical orders for the medical history, 
determine one or more applicable medical orders based on the comparison, 
analyze based on the health information and the historical information, an effectiveness level of the one or more applicable medical orders
determine based on health information, a complication level of the one or more applicable orders; 
determine a medical professional preference level for the one or more applicable orders
score the at least one physical characteristic,
analyze the medical history to identify at least one of a diagnosis, a condition, a medication, and a medical procedure,
 score, based on the historical information, the at least one of a diagnosis, a condition, a medication, and a medical procedure, 
score, based on the historical information, the at least one habit, the one or more of the scored physical characteristics, and the score; 
generate a risk assessment based on the at least one scored habit, the one or more of the scored physical characteristics, and the score of the least one of a diagnosis, a condition, a medication, and a medical procedure; 
generate a medical assessment based on the health information using a plurality of assessment rules, wherein the medical assessment comprises the medical diagnosis, the one or more medical orders, and the risk assessment 
receive feedback associated with each of the medical diagnosis, the one or more applicable medical orders, and the risk assessment, wherein the feedback comprises: 
user input relating to a medical professional associated with the patient, and 
user input indicating a measure of at least one of accuracy and completeness of the medical assessment, and 
update the historical information and the plurality of assessment rules based on the feedback 
. 
Claim 31 relates to Rao et al. (US. 20100222646 hereinafter Rao) in view of Iliff (US.20020068857 A1) and further in view of Robert A. Drazen (WO-patient analysis research for storing a plurality of different medical guidelines-A2) and further in view of Reiner (US. 20080294507A1), Rao discloses Patient data mining for cardiology screening . Iliff discloses automated diagnostic system including reuse of diagnostic objects . Robert A. Drazen discloses . Reiner discloses a quality assurance system that generate a quality assurance scorecard for clinicians that participate in a radiological based medical imaging study using digital imaging technology. 
However, the combined arts do not disclose determining a medical professional preference level for the one or more applicable orders; and scoring based on the historical information, the at least one habit, the one or more of the scored physical characteristics, and the score; generate a risk assessment based on the at least one scored habit
Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686